      Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 1 of 9




 1 Mario N. Alioto (56433)

 2 Joseph M. Patane (72202)
   Lauren C. Capurro (241151)
 3 TRUMP, ALIOTO, TRUMP & PRESCOTT LLP
   2280 Union Street
 4 San Francisco, CA 94123
   Telephone: 415-563-7200
 5
   Facsimile: 415- 346-0679
 6 Email: malioto@tatp.com
   jpatane@tatp.com
 7 laurenrussell@tatp.com

 8 Lead Counsel for the
   Indirect Purchaser Plaintiffs
 9

10                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13

14 IN RE: CATHODE RAY TUBE (CRT)               MASTER FILE NO. 07-cv-5944 JST
   ANTITRUST LITIGATION
15                                             MDL NO. 1917
16 This Document Relates to:                   INDIRECT PURCHASER PLAINTIFFS’
                                               OPPOSITION TO MOTION TO VACATE
17 INDIRECT PURCHASER ACTIONS                  ORDERS AND JUDGMENT
                                               CERTIFYING SETTLEMENT CLASS,
18                                             APPROVING SETTLEMENT AND
                                               AWARDING ATTORNEYS’ FEES (DKT.
19                                             4712, 4717, 4740)
20                                             Hearing Date:   September 4, 2019
                                               Time:           2:00 p.m.
21                                             Courtroom:      6, 2nd Fl. (Oakland)
                                               Judge:          Hon. Jon S. Tigar
22

23

24

25

26

27
                                                                             MDL NO. 1917
28                 INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                 VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
           APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
         Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 2 of 9




 1                                              INTRODUCTION

 2          Interim co-lead counsel for the Omitted Repealer States (“ORS”) have moved to vacate

 3 this Court’s order finally approving settlements between indirect purchaser settlement classes and

 4 six defendants1 in this action (“Defendants”).2 The order finally approving the settlements (ECF

 5 No. 4712), as well as the order approving attorneys’ fees (ECF No. 4740) and the final judgment

 6 (ECF No. 4717) that the ORS seek to vacate, were appealed to the Ninth Circuit and are back

 7 before this Court on remand from the Ninth Circuit for “reconsideration” of the previous approval

 8 of the six settlements.3

 9          Lead Counsel, on behalf of the 22 certified repealer states (“IPPs”), opposes the Motion to

10 Vacate because IPPs and the Defendants have reached an agreement in principle to revise their

11 settlements, and intend to present the revised settlements to this Court for approval as soon as

12 practicable. These revised settlements will amend specific provisions of the settlements which are

13 challenged in the Motion to Vacate, and preserve benefits that have inured to IPPs since the

14 settlements were entered in 2015. The revised settlements will relate only to the claims of class

15 members in the 22 States and will not release the ORS claims. The ORS’s Motion to Vacate is

16 therefore moot and should be denied.

17          Alternatively, this Court should exercise its discretion and deny the Motion to Vacate to

18 allow renewed final approval proceedings relating to the revised settlements to go forward, and

19 decide whether it is necessary to vacate the prior settlement approval order and the fee order at

20 that time. The Court made clear at the April 9, 2019 Case Management Conference that it did

21

22
     1
    The six settlements at issue are with the Philips, Panasonic, Hitachi, Toshiba, Samsung SDI and
23 Thompson defendants. See ECF No. 4712 at 3 (listing defendant entities).
     2
24  See ECF No. 5527 (Notice of Motion, Motion and Memorandum of Law in Support of Motion to
   Vacate Orders and Judgment Certifying Settlement Class, Approving Settlement and Awarding
25 Attorneys’ Fees (“Motion to Vacate”)).
     3
26    See Order, ECF No. 239, IPPs et al. v. Toshiba Corp. et al., No. 16-16368 (9th Cir., Feb. 13,
     2019) (“Remand Order”).
27

28                                            1                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
         Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 3 of 9




 1 want to re-litigate every issue in this case because “it’s not to the benefit of class members,” or

 2 anyone else.4 Until the revised settlements and the procedure for implementing the settlement

 3 revisions have been finally determined by the parties and presented to the Court, the Court cannot

 4 know what issues require re-litigation. Indeed, many parts of the settlement approval order and

 5 the fee order will remain unaffected by the revised settlements. There is therefore no reason to

 6 vacate the existing orders in toto. Moreover, vacating the orders now before revised settlements

 7 are in place could significantly prejudice class members because it could require the return of

 8 hundreds of millions of dollars in escrowed settlement funds, including the interest accrued on

 9 those funds.

10           In contrast, the ORS motion fails to explain why it is necessary to vacate these orders now.

11 Counsel for the ORS do not claim that their clients are prejudiced or that their rights to prosecute

12 their claims are in any way circumscribed by the existence of the settlement approval orders. The

13 settlement approval orders do not hinder the prosecution of the ORS claims, and indeed pleadings

14 asserting claims on behalf of the ORS are long overdue.

15           Accordingly, IPPs respectfully request that the Court deny the ORS motion and allow IPPs

16 and the Defendants time to execute revised settlements and present those to the Court for approval.

17 In the meantime, the ORS plaintiffs should proceed with prosecuting their claims.

18                                         BACKGROUND

19           In the spring of 2015, IPPs reached separate settlements with six defendants for a

20 collective settlement amount of $541,750,000. After extensive consideration of the settlements by

21 a special master and this Court, the settlements were finally approved in July of 2016. ECF No.

22 4712. Objectors, including those represented by the interim co-lead counsel for ORS, appealed to

23 the Ninth Circuit Court of Appeals. They argued, among other things, that the release of claims

24

25
     4
     See, e.g., April 9, 2019 CMC Tr. at 5:14-17 (“In short, most of the issues are not going to be
26 relitigated in this case. That’s not to the benefit of this very old case. It’s not to the benefit of class
   members. It’s really not to anyone’s benefit.”).
27

28                                             2                               MDL NO. 1917
                     INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                   VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
             APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
       Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 4 of 9




 1 by indirect purchasers Massachusetts, New Hampshire and New Jersey—who were not eligible to

 2 participate in the distribution of the settlement fund pursuant to the approved plan of

 3 distribution—rendered the settlements unfair, warranting reversal of the order finally approving

 4 the settlements.

 5          At oral argument, the Ninth Circuit panel expressed concern about the propriety of the

 6 releases of claims by indirect purchasers in Massachusetts, New Hampshire and Missouri where

 7 there were no named plaintiffs from those states and where the indirect purchasers in those states

 8 would not participate in distribution of the settlement fund. The panel first suggested mediation

 9 by the parties, and when appellants refused mediation, the panel ordered mediation.

10          Extensive mediation among the parties on appeal through the summer and fall of 2018

11 proved unsuccessful. After unsuccessful motion practice both in this Court and the Ninth Circuit

12 seeking remand, the Ninth Circuit panel, on February 13, 2019, sua sponte remanded the case to

13 this Court “so that the district court may reconsider its approval of the settlement.” Remand

14 Order. On remand, this Court took the following actions: (1) it confirmed the undersigned as

15 Lead Counsel for the 22 States (ECF No. 5535); (2) it appointed Messrs. Scarpulla and

16 Bonsignore and Ms. Moore as interim co-lead counsel for the so-called nine omitted “repealer”

17 states (ECF No. 5518); (3) it appointed Ms. Kirkham as interim lead counsel for the 20 so-called

18 “non-repealer” states (id.); and (4) it entered an order referring “the matter” to Magistrate Judge

19 Corley “for settlement.” ECF No. 5427.

20          At the direction of Magistrate Judge Corley (ECF No. 5523), counsel for the six

21 defendants and IPP counsel on behalf of the 22 States met for mediation before Magistrate Judge

22 Corley on May 31, 2019 and July 26, 2019. ECF No. 5531. At the second mediation session, a

23 named IPP plaintiff was also present for part of the mediation, and others were available by phone

24 and were being kept apprised of the status of the mediation. The mediation was successful on the

25 second day, and the six defendants and IPP Lead Counsel reached interim revised settlements on

26 behalf of the 22 States. IPPs and Defendants executed a “term sheet” memorializing salient

27 provisions of the interim revised settlements. Under the term sheet, the fact of the revised

28                                            3                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
        Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 5 of 9




 1 settlements is not confidential, but the terms are confidential until presented to the Court for

 2 approval.

 3                                          ARGUMENT

 4 I.       The Motion To Vacate The Settlement Approval Orders Should Be Denied As Moot

 5          While this Court and the Ninth Circuit panel have expressed concern about whether the

 6 approval of the settlements with the six defendants was appropriate, they have also indicated their

 7 preference that the parties pursue a mediated resolution of the perceived problems with the

 8 settlements. IPPs understand that this is why the Ninth Circuit panel first suggested and then

 9 ordered mediation, and why they did not vacate the settlement approval order, and why this Court

10 referred the parties to Magistrate Judge Corley for mediation. In that regard, IPPs offered to revise

11 the settlement allocation to allow the ORS to participate. See ECF No. 5416 (Joint Case

12 Management Conference Statement) at 7-9. Objectors rejected that proposal. Id. at 20-22.

13          Although negotiations with objectors failed, a mediated solution has been reached. The six

14 defendants and IPP Lead Counsel have reached revised settlements on behalf of the 22 States, and

15 IPPs are confident that these revised settlements satisfactorily address the concerns expressed by

16 this Court and the Ninth Circuit Panel about the previous settlements. The revised settlements will

17 resolve the claims of class members in the 22 States only and will not release the claims of class

18 members in the ORS.

19          Accordingly, events subsequent to the filing of ORS interim co-lead counsel’s Motion to

20 Vacate render the motion moot. The parties to the settlement agreements that are the subject of

21 the Motion to Vacate have reached an agreement to revise the settlements, subject of course to

22 approval by this Court. Further, the entire basis of the Motion—namely the ORS’s concerns about

23 negotiations of the previous settlement agreements and potential conflicts of interest that led to the

24 release of their claims without compensation—are no longer relevant. The revised agreements

25 were negotiated in entirely different circumstances, in accordance with this Court’s orders revising

26 leadership of the classes in these proceedings, and the ORS claims are not released.

27

28                                            4                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
         Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 6 of 9




 1          Where subsequent events change the relevant circumstances so that the relief sought by the

 2 motion is unnecessary or meaningless, the motion should be dismissed as moot. See Pub. Util.

 3 Comm’n of California v. Southern Calif. Util. Power Pool et al., 100 F.3d 1451 (9th Cir. 1996)

 4 (dismissing as moot an appeal challenging orders that were superseded); Roessert v. Health Net,

 5 929 F. Supp. 343, 347 (N.D. Cal. 1996) (holding that motions to dismiss complaint are “rendered

 6 moot” by filing of amended complaint); Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir. 1985)

 7 (“A moot action is one where the issues are no longer live or the parties lack a legally cognizable

 8 interest in the outcome.”). That is the case here. There is no need to vacate the settlement

 9 agreements challenged in ORS interim co-lead counsel’s motion, as the parties to those

10 settlements no longer intend to be bound by them but instead intend to be bound by the revised

11 settlements. The negotiation of the challenged previous settlements is no longer relevant. The

12 Motion to Vacate should be denied as moot.

13 II.      The Motion To Vacate Should Be Denied As Premature

14          Alternatively, the Court should exercise its discretion to deny the Motion to Vacate as

15 premature given that IPPs and Defendants have reached agreement to revise the settlements, and

16 given the prejudice to class members in the 22 States that could result from vacating the orders

17 now. The Court should instead consider whether it is necessary to vacate the settlement approval

18 order and the fee order in the context of considering approval of the revised settlements.

19          As this Court noted repeatedly at the April 9, 2019 CMC, it is not in anyone’s interests—

20 least of all those of class members—to relitigate every issue in this case.5 The Court’s settlement

21 approval order (ECF No. 4712) makes findings regarding a whole host of issues that will be

22 unaffected by the revisions to the settlement agreements, and need not be relitigated. For example,

23

24   5
     April 9, 2019 Hearing Tr. at 5:14-17; see also id. at 27:5-10 (“The other concern I had was that
   the lawyers writ large would use the comments in my November order and the uncertainty around
25
   the settlement to try to reopen every aspect of the case they could for their personal advantage.
26 And the reason I felt that way is because the case management statement is pretty good evidence
   that’s happening.”).
27

28                                            5                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
       Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 7 of 9




 1 the Court made findings regarding the strength of IPPs’ case, the risks of continued litigation, the

 2 extent of discovery, counsel’s experience, government participation, and the plan of allocation that

 3 will be unaffected by the revised settlements. These findings need not, and should not, be vacated.

 4          With regard to the fee order, the Court specifically rejected the Objectors’ prior proposal

 5 that the entire fee award be relitigated, stating that it would “solicit briefing regarding the

 6 appropriate percentage of any settlement . . . to be awarded to class counsel as fees. But I don’t

 7 intend to solicit briefing regarding other aspects of the fee award as objectors suggest.” April 9,

 8 2019 Hearing Tr. at 7:22 – 8:2. Yet that is what vacating the fee order in toto, as the ORS motion

 9 requests, would mean.

10          In addition, IPPs and Defendants have not yet determined what form the revised

11 settlements will take or the procedure for seeking approval of those revised settlements. The

12 particular form of the revised settlements may be important for a number of reasons. First, each of

13 the settlement agreements at issue provide that interest earned on each “Settlement Fund” shall

14 remain in each such fund (see, e.g., ECF No. 3862-3 (Hitachi Settlement Agreement, ¶6)), but that

15 if the agreement does not receive final approval, the Settlement Fund and interest “shall be

16 returned” to the defendant (see, e.g., id., ¶17(h)). As such, vacation of the settlement approval

17 order will risk loss of the interest on each Settlement Fund. IPPs estimate that this interest

18 currently exceeds $10 million after taxes. Thus, the ORS’s motion should be denied to avoid

19 prejudicing IPPs.

20          Second, the extent to which further notice to the class should be given may be affected by

21 the extent to which the terms of the settlement agreements are narrowed. See, e.g., Hendricks v.

22 Starkist Co., No.13-cv-00729-HSG, 2016 WL 5462423, *4 (N.D. Cal. 2016), aff’d sub nom

23 Hendricks v. Ference, 754 Fed. App’x 510 (9th Cir. 2018) (holding that no new notice required

24 where scope of claims released is narrowed); Snyder v. Ocwen Loan Servicing, LLC., No. 14-cv-

25 8461-MFK, 2019 WL 2103379, *9 (N.D. Ill. May 14, 2019) (“[C]ourts routinely hold that no new

26 notice is required where changes to a proposed settlement are objectively favorable for class

27 members and do not prejudice any benefit previously offered.”); In re NFL Players’ Concussion

28                                            6                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
          Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 8 of 9




 1 Injury Litig., 307 F.R.D. 351, 386 (E.D. Pa. 2015), aff’d 821 F.3d 410 (3d Cir. 2016) (similar).

 2 Granting the ORS’s Motion to Vacate may prevent IPPs and Defendants from simply revising the

 3 existing settlement agreements, unnecessarily limiting the parties and the Court’s discretion as to

 4 the best form for documenting the revised settlements and presenting them for approval.

 5           In contrast to the prejudice to IPPs and class members in the 22 States caused by vacating

 6 the settlement approval orders, there is no suggestion that the ORS plaintiffs are prejudiced or

 7 their rights to prosecute their own claims are in any way impeded by the existing orders.6 As this

 8 Court has made clear, and neither Defendants nor IPPs claim otherwise, counsel for ORS are in no

 9 way barred or proscribed by the prior approval orders from vigorously prosecuting their claims.

10           In any event, the settlement approval order and the fee order will soon be revisited in light

11 of the revised settlements and any claims beyond the 22 states will no longer be released. But in

12 the meantime, IPPs are concerned that vacating those orders in toto prior to the revised settlements

13 being submitted for the Court’s consideration may jeopardize settlement proceeds already in

14 escrow and have other adverse consequences. IPPs and Defendants should therefore be allowed

15 time to finalize their revised settlements and present them to the Court before any action is taken

16 relating to the orders.

17                                         CONCLUSION

18           The revised settlements between IPPs and the Defendants render the Motion to Vacate the

19 previous settlements moot. The Motion is also premature and unwarranted because vacating the

20 settlement approval order would provide no benefit to the ORS, but may adversely impact class

21 members in the 22 States. This Court should deny the motion.

22   //

23

24   6
    ORS assert that “Vacation of the Orders should be granted to allow for the resolution of this
   case…”, but they do not explain how the existence of the order in any way prevents them from
25
   prosecuting or settling their claims. To the extent they are concerned that their claims were
26 improperly released, they are no longer released by the revised settlements leaving ORS free to
   prosecute their claims.
27

28                                             7                               MDL NO. 1917
                     INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                   VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
             APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
       Case 3:07-cv-05944-JST Document 5537 Filed 08/02/19 Page 9 of 9




 1
     Dated: August 2, 2019           Respectfully submitted,
 2

 3                                   By:    /s/ Mario N. Alioto
                                            MARIO N. ALIOTO (56433)
 4
                                            LAUREN C. CAPURRO (241151)
 5                                          TRUMP, ALIOTO, TRUMP &
                                            PRESCOTT, LLP
 6                                          2280 Union Street
                                            San Francisco, California 94123
 7                                          Telephone: (415) 563-7200
 8                                          Facsimile: (415) 346-0679

 9                                          Lead Counsel for the Indirect
                                            Purchaser Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            8                               MDL NO. 1917
                    INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO MOTION TO
                  VACATE ORDERS AND JUDGMENT CERTIFYING SETTLEMENT CLASS,
            APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712, 4717, 4740)
